Title: To John Adams from C. W. F. Dumas, 3 August 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Monsieur
       Lahaie 3e. Août 1780
      
      J’ai la Satisfaction de pouvoir vous informer, qu’il est arrivé un Courier des Plenipotentiaires de la Republique à Petersbourg, avec des Dépeches qui ôtent tout prétexte plausible aux temporiseurs, pour reculer l’accession de cette republique à la neutralité armée; et qu’il y a grande apparence que le Portugal, le Roi de P., et l’Empereur s’y joindront aussi. Il est apparent que tout cela a pour but, non seulement de procurer aux nations un Code maritime respecté et salutaire à tous pour l’avenir, mais aussi la paix entre les puissances belligérantes, peut-être avant le printemps prochain. Je Suis avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur,
      
       Dumas
      
     